Case:19-12400-JGR Doc#:422 Filed:07/16/21              Entered:07/16/21 21:04:15 Page1 of 1




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re:                                      )
                                             )
 SKYFUEL, INC.,                              )      Case No. 19-12400-JGR
                                             )      Chapter 11
                 Debtor.                     )

   NOTICE OF FILING PROPOSED ORDER GRANTING OBJECTIONS TO CLAIMS

          SkyFuel, Inc., by and through undersigned counsel, gives notice of filing the proposed

 Order Granting Objections (Doc. 415-421) to Claims submitted herewith.


 DATED this 16th day of July, 2021.

                                             AKERMAN LLP

                                               /s/ Amy M. Leitch
                                             David W. Parham, SBN: 15459500
                                             2001 Ross Avenue, Suite 3600
                                             Dallas, TX 75201
                                             Telephone: (214) 720-4300
                                             Facsimile: (214) 981-9339
                                             david.parham@akerman.com
                                             and
                                             Amy M. Leitch, #46837
                                             50 North Laura Street, Suite 3100
                                             Jacksonville, FL 32202
                                             Telephone: (904) 798-3700
                                             Facsimile: (904) 798-3730
                                             amy.leitch@akerman.com

                                             COUNSEL FOR SKYFUEL, INC.




 59070787;1
